Exhibit 10-6





FirstEnergy Corp.
Executive and Directors Incentive Compensation Plan
Restricted Stock Agreement




Award No.: 24
 

Number of Shares Awarded: 35,000 shares


Date of Grant: September 20, 2004


 
This Restricted Stock Agreement ("Agreement") is entered into as of September
20, 2004 between FirstEnergy Corp. ("FE") and Guy L. Pipitone ("Recipient").




AWARD


On February 17, 1998, The Board of Directors ("Directors") of FE adopted the FE
Executive and Director Incentive Compensation Plan ("Plan"), which was approved
by the common stock shareholders on April 30, 1998, and became effective May 1,
1998. As of the date of this Agreement, per the terms of the Plan, FE grants to
the Recipient the above number of restricted shares of FE Common Stock
("Restricted Shares") per the terms and conditions of Article 8 of the Plan.




GENERAL TERMS


This Agreement is subject to the following terms and conditions as outlined in
the Plan:


Restricted Period



1.  
Restricted Shares shall not be sold, transferred, pledged, or assigned, until
the earliest of:




a)  
September 20, 2007;

b)  
The date of the Recipient’s death;

c)  
The date that the Recipient’s employment is terminated due to Disability (as
defined under Section 8.10 of the Plan); or

d)  
The date that a Change in Control occurs.



The period from the date of this Agreement until the earliest of the above dates
is referred to as the åRestricted Period.æ


Registration and Certificate Legend
 

 
1


 
FE shall register a certificate(s) in the name of the Recipient for the number
of Restricted Shares specified above. Each certificate will bear the following
legend until the time that Recipient’s employment terminates:


"The sale or transfer of the shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the Executive and Director Incentive
Compensation Plan of the FirstEnergy Corp., in the rules and administrative
procedures adopted pursuant to such Plan, and in a Restricted Stock Agreement
dated September 20, 2004. A copy of the Plan, such rules and procedures, and
such Restricted Stock Agreement may be obtained from the Corporate Secretary of
FirstEnergy Corp."


Forfeiture


Recipient shall forfeit the Restricted Shares upon the occurrence of any of the
following events at any time before the expiration of the Restricted Period:



·  
     Termination of employment with FE or its subsidiaries for any reason other
than death, Disability, involuntary termination under conditions in which the
Recipient
     qualifies for and elects benefits under the FE Severance Benefits Plan, or
unless the restrictions are waived or modified in the sole discretion of the
Committee.




·  
     Any attempt to sell, transfer, pledge, or assign the Restricted Shares in
violation of the above.



Under the occurrence of any of the above before the expiration of the Restricted
Period, the Restricted Shares shall be forfeited to FE and the Recipient’s
interest in the Restricted Shares, including the right to vote and receive
dividends, shall terminate immediately.


Voting and Dividend Rights


Subject to the above restrictions, the Recipient shall be entitled to all other
rights of ownership, including, but not limited to, the right to vote the
Restricted Shares and to receive dividends. Dividends payable during the
Restricted Period will be automatically reinvested in restricted shares that are
subject to the same restrictions above.


Expiration of Restricted Period


Should Recipient’s employment with FE continue after expiration of the
Restricted Period, Recipient will not be permitted to sell, transfer, pledge, or
assign the Restricted Shares or any shares received as (or through the
reinvestment of) dividends upon or adjustments to those shares (collective, the
"Transfer Restricted Securities") until such time as Recipient’s employment with
FE and its subsidiaries terminates. Any attempt to sell transfer, pledge, or
assign any such transfer on its books or teat any purported transferee of the
Transfer Restricted Securities as the owner of such shares for any purpose. The
Committee may, however, in its sole discretion waive the foregoing transfer
restrictions in whole or in part, and, in addition, the Recipient will be
permitted to tender Restricted Shares to FE under Section 16.2 of the Plan to
the minimum amount necessary to satisfy tax withholding obligations associated
with the Restricted Shares.
 
 

 
2


 
 
Recipient agrees that FE may maintain custody of the certificate or certificates
evidencing the Transfer Restricted Securities until the expiration of
Recipient’s employment with FE and its subsidiaries in order to enforce the
restrictions provided in this Agreement. Upon the termination of Recipient’s
employment with FE and its subsidiaries for any reason after (or contemporaneous
with) termination of the Restricted Period, Recipient shall be entitled to have
the legend removed from the certificate or certificates. FE’s obligation to
remove the legend is subject to Recipient making the necessary arrangements with
FE to satisfy any withholding obligations.


Effect on the Employment Relationship


Nothing in this Agreement guarantees employment with FE, nor does it confer any
special rights or privileges to the Recipient as to the terms of employment.



Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of FE affecting the Common Stock, the
Committee will adjust the number and class of securities in this restricted
stock grant in a manner determined appropriate to prevent dilution or diminution
of the stock grant under this Agreement.




Administration



1.  
     The administration of this Agreement and the Plan will be performed in
accordance with Article 3 of the Plan. All determinations and decisions made by
     the Committee, the Board, or any delegate of the Committee as to the
provisions of the Plan shall be final, conclusive, and binding on all persons.




2.  
     The terms of this Agreement are governed at all times by the official text
of the Plan and in no way alter or modify the Plan.




3.  
     If a term is capitalized but not defined in this Agreement, it has the
meaning given to it in the Plan.




4.  
     To the extent a conflict exists between the terms of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.




5.  
     This Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of the conflicts of laws.

 
 

 


        FirstEnergy Corp.  
   
   
    By:    

--------------------------------------------------------------------------------

                           Corporate Secretary
 


 

 
3


 
 
 
I acknowledge receipt of this Restricted Stock Agreement and I accept and agree
with the terms and conditions stated above.





       

 
 
   
   ____________________ By:    (Date)

--------------------------------------------------------------------------------

                     (Signature of Recipient)    


 
 
(This is GLP’s 1st Restricted Stock Grant)
9/14/04
 
 
 
 
 
 
 
 
 
 

 
4


